945 F.2d 404
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Bruce A. DAVENPORT, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 91-1500.
United States Court of Appeals, Sixth Circuit.
Sept. 26, 1991.

Before KENNEDY and DAVID A. NELSON, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This pro se federal prisoner appeals the district court's order denying his motion to vacate, set aside or correct sentence filed under 28 U.S.C. § 2255.   He now moves for the appointment of counsel.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Following a jury trial, Bruce A. Davenport was convicted of conspiracy to possess with intent to distribute cocaine, distribution of cocaine, and distribution of cocaine within 1,000 feet of a school.   He was sentenced to serve three concurrent twelve month terms of imprisonment and three years supervised release.   In his motion to vacate sentence, Davenport maintained that his trial counsel was ineffective because he failed to pursue a defense of entrapment or of diminished capacity.


3
Upon review, we conclude that the motion to vacate sentence was properly denied.   Davenport demonstrated neither that counsel's performance was deficient nor that the outcome of trial would have been different but for the alleged deficiency.   See Strickland v. Washington, 466 U.S. 668 (1984);   Allen v. United States, 921 F.2d 78, 80 (6th Cir.1990), cert. denied, 111 S.Ct. 2896 (1991).


4
Accordingly, the motion for appointment of counsel is denied and the district court's order is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.